 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN ALBERT GONZALES, JR.,                          No. 2:19-cv-0380 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    STEVEN GUILD, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 22, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           Although it appears from the file that plaintiff’s copy of the order and findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   /////
                                                          1
 1          The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The findings and recommendations filed January 22, 2020, are adopted in full; and
 9          2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
10   DATED: February 20, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
